DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 05/7/2020 & 06/2/2021.
Claims 1-18 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azzalin et al. (CA 2740681 A1).
Re Claim 1: Azzalin et al. {hereinafter referred as “Azzalin”} teaches sealing device, which includes a housing 12 accommodating an integrated circuit (page 5, lines 19+); a locking member {herein closure member 14} slidably attached to the housing 12 (see fig.# 1), the locking member having a first end 16 slidably accommodated in the housing in a manner that it cannot be removed from the same, an electrical conductor {herein the core comprises an electrical conductor and the means for checking the integrity of the closure member comprises a first electrical terminal connected to the core at a first end of the cable and a second electrical terminal connected to the core at a second end of the cable} embedded in the locking member and electrically connected to the integrated circuit, and a second end 20 configured to be inserted into the housing when the locking member is slid along a locking direction from an unlocking position, in which the second end is disposed outside the housing, to a locking position, in which the second end is disposed in the housing (see page 4, lines 1+; page 5, lines 21+); a locking mechanism {herein the housing comprises lock means (not shown) for locking the first and second connection pins 18, 22 in place once connected to the housing 12} configured to securely engage the locking member in the locking position; and a contact device provided in the housing and electrically connected to the integrated circuit, wherein an electrical connection between the electrical conductor and the contact device is established after engagement of the second end by the locking mechanism (see page 5, lines 23+).
Re Claims 15 and 17: Azzalin teaches a device, wherein the locking member is a rigid locking, wherein the locking member is a substantially U- shaped rigid locking member (see fig.# 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzalin et al. (CA 2740681 A1) in view of Sutton et al. (US 2003/0136162).
The teachings of Azzalin et al. have been discussed above.
Azzalin et al. fails to specifically teach a contact plate electrically connected to the integrated circuit, the contact plate being configured to contact the second end of the locking member is engaged by the locking mechanism.
Sutton et al. teaches lock cylinder assembly, which includes a contact plate 18 electrically connected to the integrated circuit, the contact plate being configured to contact the second end of the locking member is engaged by the locking mechanism (¶ 32-41+).
In view of Sutton et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Azzalin et al. a contact plate electrically connected to the integrated circuit, the contact plate being configured to contact the second end of the locking member is engaged by the locking mechanism so as to allow for secure closing and locking of the locking member and increases the effective separation load bearing capability of the lock assembly.  
Claims 7, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzalin et al. (CA 2740681 A1) in view of Fantl et al. (US 2002/0000110).
The teachings of Azzalin et al. have been discussed above.
Azzalin et al. fails to specifically teach an anti-rotation mechanism configured to prevent or limit a rotation of the locking member  in the unlocking position around an axis of rotation that is parallel to the locking direction.
In view of Fantl et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Azzalin et al. an anti-rotation mechanism configured to prevent or limit a rotation of the locking member in the unlocking position around an axis of rotation that is parallel to the locking direction so as to prevent any rotatable movement of the locking member once locked and further minimize/reduce any risk of damaging the unit/product. 
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzalin et al. (CA 2740681 A1) in view of Benning et al. (CN 100590289 C).
The teachings of Azzalin et al. have been discussed above.
Azzalin et al. fails to specifically teach a weak point formed at the second end, the weak point being configured to break when a force exerted on the locking member in the locking position in a direction opposite to the locking direction exceeds a predetermined threshold, a groove and a tapered shape.
Benning et al. teaches safety lock, which includes a weak point formed at the second end, the weak point being configured to break when a force exerted on the locking member in the locking position in a direction opposite to the locking direction exceeds a predetermined threshold (see page 7, lines 18+), a groove 25 and a tapered shape {herein a notch 29/30} (page 7, lines 1+).
In view of Benning et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Azzalin et al. a weak point formed at the second end, the weak point being configured to break when a force exerted on the locking member in the locking position in a direction opposite to the locking direction exceeds a predetermined threshold such that the locking pin will break inside the house if any attempt is made to remove the locking pin by force.
Claims 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzalin et al. (CA 2740681 A1) in view of Ritamaki et al. (US 2018/0025673).
The teachings of Azzalin et al. have been discussed above. Azzalin et al. further teaches a first and second transponders 23 & 24 (see page 5, lines 25-37; page 6, lines 1+) and identification elements (see page ).
Azzalin et al. fails to specifically teach a unique identifier provided on the housing, the identifier being associated with the unique ID of the integrated circuit, wherein the integrated circuit and the electrical conductor form at least part of an RFID circuit.
Ritamaki et al. teaches safety lock, which includes a unique identifier provided on the housing, the identifier being associated with the unique ID of the integrated circuit (see ¶ 5+), wherein the integrated circuit and the electrical conductor form at least part of an RFID circuit {herein RFID transponder 1} (¶ 48+).
In view of Ritamaki et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Azzalin et al. a unique identifier provided on the housing, the identifier being associated with the unique ID of the integrated circuit, wherein the integrated circuit and the electrical conductor form at least part of an RFID circuit so as to provide information or installation parameters of the product. Such modification would be beneficial by assisting in tracking information regarding the installed product.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that the electrical conductor includes: a wire extending inside the locking member substantially between the first end and the second end; and an electrically conducting contact pin embedded in the locking member at the second end, the contact pin being electrically connected to the wire and at least partially exposed from the locking member to come into contact with the contact device when the second end is engaged by the locking mechanism. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sengstaken Jr. (WO 2019010480 A1) teaches electronic seal device and related techniques.
Rietzler (WO 2006066555 A1) teaches sealing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887